Citation Nr: 1423928	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-27 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  

3.  Entitlement to an initial evaluation (rating) in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to an initial evaluation (rating) in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and November 2011 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Hypertension and Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction and hypertension, both claimed as secondary to diabetes mellitus, for which he has been granted service connection.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  In a March 2009 VA examination report, the VA examiner opined that erectile dysfunction and hypertension were not caused by (service-connected) diabetes mellitus because they had their onset prior to the diagnosis of diabetes mellitus.  On this basis, the RO denied service connection for erectile dysfunction and for hypertension.  

First, the Board notes that the March 2009 examiner did not address whether either disorder may have been aggravated (permanently worsened in severity) by the service-connected diabetes mellitus.  As such, this medical opinion is inadequate.  Second, the VA examiner opined that, because hypertension and erectile dysfunction had their onset prior to the diagnosis of diabetes mellitus, they were not caused by this disorder.  The Veteran asserts, however, that he did not seek medical treatment for many years prior to seeking VA medical care; thus, while diabetes was not diagnosed until approximately 2008, the disorder may have existed several years prior.  A medical opinion is required to address this contention.  

Initial Evaluations for Peripheral Neuropathy

The Veteran also seeks higher initial evaluations than 10 percent for the peripheral neuropathy of the lower extremities.  Subsequent to the most recent VA examination, dated in September 2011, the Veteran has asserted that his peripheral neuropathy has worsened.  More recent VA outpatient treatment records reflect increased weakness and numbness of the lower extremities, symptoms not reflected within the 2011 VA examination report; thus, a new VA examination will help assess the current level of impairment.  

TDIU

The Veteran seeks a TDIU.  As this claim is inextricably intertwined with other issues being remanded herein, the claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate examiner for the purpose of an opinion to assist in determining the etiology of erectile dysfunction and hypertension.  The Veteran need not be scheduled for an in-person examination unless the reviewer determines such an examination is required to comply with this remand.  Following a review of all relevant evidence from the claims file, including a complete medical history, the examiner is asked to offer the following opinions: 

A) Is it at least as likely as not (50 percent or greater degree of probability) that erectile dysfunction is caused by service-connected diabetes mellitus?  

B) Is it at least as likely as not (50 percent or greater degree of probability) that erectile dysfunction is permanently increased in severity beyond its natural progress (aggravated) by service-connected diabetes mellitus?    

C) Is it at least as likely as not (50 percent or greater degree of probability) that hypertension is caused by service-connected diabetes mellitus?
 
D) Is it at least as likely as not (50 percent or greater degree of probability) that hypertension is permanently increased in severity beyond its natural progress (aggravated) by service-connected diabetes mellitus?   

In offering these opinions, the examiner should address the Veteran's contentions that, while diabetes mellitus was not diagnosed until 2008, onset could have occurred on an earlier date.  (For VA purposes, aggravation is defined as a permanent increase in the severity of the disability beyond its natural progress.  Such an increase must be permanent in nature, as opposed to a temporary flare-up of symptoms.)  

In answering these questions, a rationale should be provided for any opinion or conclusion expressed.  This rationale should address any relevant medical opinions of record.  

2.  Schedule the Veteran for a VA neurological examination to assist in determining the current level of symptomatology associated with peripheral neuropathy of the lower extremities.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should specifically note all symptomatology and manifestations caused by the service-connected peripheral neuropathy of the lower extremities.  The examiner should specify whether the peripheral neuropathy of each of the lower extremities is mild, moderate, moderately-severe, or severe. 

The examiner should report whether there is complete paralysis in lower extremities with foot drop and/or a loss of movement or weakened movement below the knee and in the foot and ankle.  

The examiner should also provide an assessment as to what occupational limitations would be caused by the service-connected disabilities alone (singularly or in the aggregate).  The service-connected disabilities are diabetes mellitus with cataracts and peripheral neuropathy of both lower extremities.  A rationale for any and all opinions expressed should be provided.

3.  When the development requested has been completed, the AOJ should readjudicate the appeal in light of any additional evidence added to the claims file.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



